         Case 1:19-cv-05570-KPF Document 38 Filed 08/20/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,
                                                               C.A. No. 19-5570 (KPF)
                           v.

 DAVID WAGNER, MARC LAWRENCE,
 DOWNING PARTNERS, LLC,
 DOWNING INVESTMENT PARTNERS, LP,
 and DOWNING DIGITAL HEALTHCARE
 GROUP, LLC,

                                      Defendants.


                  JUDGMENT AS TO DEFENDANT MARC LAWRENCE

       The Securities and Exchange Commission having filed a Complaint and Defendant Marc

Lawrence (“Defendant”) having entered a general appearance; consented to the Court’s

jurisdiction over Defendant and the subject matter of this action; consented to entry of this

Judgment; waived findings of fact and conclusions of law; and waived any right to appeal from

this Judgment:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:



                                                   1
         Case 1:19-cv-05570-KPF Document 38 Filed 08/20/21 Page 2 of 10




        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or



                                                  2
         Case 1:19-cv-05570-KPF Document 38 Filed 08/20/21 Page 3 of 10




               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Sections 206(1), (2) & (4) of the Investment

Advisers Act of 1940 (“Advisers Act”) [15 U.S.C. §§ 80b-6(1), (2) & (4)], and Rule 206(4)-8

thereunder [17 C.F.R. §275.206(4)-8], by using the mails or any means or instrumentality of

interstate commerce, directly or indirectly:

       (a) to employ any device, scheme, or artifice to defraud any client or prospective client;

       (b) to engage in any transaction, practice, or course of business which operates as a fraud

           or deceit upon any client or prospective client;

       (c) to engage in any act, practice, or course of business which is fraudulent, deceptive, or

           manipulative, including when acting as an investment adviser to a pooled investment

           vehicle to:

               (1) make any untrue statement of a material fact or to omit to state a material fact

                   necessary to make the statements made, in the light of the circumstances

                   under which they were made not misleading to any investor or prospective

                   investor in the pooled investment vehicle; or

               (2) otherwise engage in any act, practice, or course of business that is fraudulent,



                                                 3
         Case 1:19-cv-05570-KPF Document 38 Filed 08/20/21 Page 4 of 10




                   deceptive, or manipulative with respect to any investor or prospective investor

                   in the pooled investment vehicle.

                                                IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement of $120,000, representing profits gained as a result of the conduct

alleged in the Complaint, together with prejudgment interest thereon in the amount of $9,625.10,

for a total of $129,625.10. Disgorgement and prejudgment interest are hereby deemed satisfied

in light of the $4,500,000 restitution order in the case U.S. v. Lawrence, Crim. No. 19-00437-2

(S.D.N.Y.).

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(19).




                                                 4
         Case 1:19-cv-05570-KPF Document 38 Filed 08/20/21 Page 5 of 10




                                                     VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

                                                     VIII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


         August 19
Dated: ______________, 2021

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 5
         Case 1:19-cv-05570-KPF Document 38 Filed 08/20/21 Page 6 of 10



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,
                                                              C.A. No. 19-5570 (KPF)
                           v.

 DAVID WAGNER, MARC LAWRENCE,
 DOWNING PARTNERS, LLC,
 DOWNING INVESTMENT PARTNERS, LP,
 and DOWNING DIGITAL HEALTHCARE
 GROUP, LLC,

                                      Defendants.


                     CONSENT OF DEFENDANT MARC LAWRENCE

       1.      Defendant Marc Lawrence (“Defendant”) acknowledges having been served with

the complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over

Defendant and over the subject matter of this action.

       2.      Defendant has pleaded guilty to criminal conduct relating to certain matters

alleged in the complaint in this action. Specifically, in United States v. Lawrence, Crim. No. 19-

00437-2 (S.D.N.Y.), Defendant pleaded guilty to two counts of violations of Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §§ 78j(b) and 78(ff)], and

Rule 10(b)-5 thereunder [17 C.F.R. §240.10b-5]; and one count of wire fraud in violation of 18

U.S.C. § 1343. This Consent shall remain in full force and effect regardless of the existence or

outcome of any further proceedings in United States v. Lawrence.

       3.      Defendant hereby consents to the entry of the final Judgment in the form attached

hereto (the “Final Judgment”) and incorporated by reference herein, which, among other things:



                                                   1
         Case 1:19-cv-05570-KPF Document 38 Filed 08/20/21 Page 7 of 10



               (a)     permanently restrains and enjoins Defendant from violation of Section

                       17(a) of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C.

                       § 77q(a)], Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and

                       Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5], and Sections 206(1), (2)

                       & (4) of the Investment Advisers Act of 1940 (“Advisers Act”) [15 U.S.C.

                       §§ 80b-6(1), (2) & (4)], and Rule 206(4)-8 thereunder [17 C.F.R.

                       §275.206(4)-8];

               (b)     orders Defendant to pay disgorgement in the amount of $120,000 plus

                       prejudgment interest thereon in the amount of $9,625.10 for a total of

                       $129,625.10. Defendant’s $129,625.10 payment obligation shall be

                       deemed satisfied by the $4,500,000 Order of Restitution entered against

                       Defendant in United States v. Lawrence.

       4.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       5.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

       6.      Defendant enters into this Consent voluntarily and represent that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

       7.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

       8.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that he fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

                                                   2
         Case 1:19-cv-05570-KPF Document 38 Filed 08/20/21 Page 8 of 10



hereby waives any objection based thereon.

       9.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that the Defendant has received and read a copy of the Final Judgment.

       10.     Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court’s entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of

the complaint in this action.

       11.     Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant

                                                 3
         Case 1:19-cv-05570-KPF Document 38 Filed 08/20/21 Page 9 of 10



or respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is

equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

the allegations.” As part of Defendant’s agreement to comply with the terms of Section 202.5(e),

Defendant acknowledges the guilty plea for related conduct described in paragraph 2 above, and:

(i) will not take any action or make or permit to be made any public statement denying, directly

or indirectly, any allegation in the complaint or creating the impression that the complaint is

without factual basis; (ii) will not make or permit to be made any public statement to the effect

that Defendant does not admit the allegations of the complaint, or that this Consent contains no

admission of the allegations, without also stating that Defendant does not deny the allegations;

(iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in this action

to the extent that they deny any allegation in the complaint; and (iv) stipulates solely for

purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C.

§523, that the allegations in the complaint are true, and further, that any debt for disgorgement,

prejudgment interest, civil penalty or other amounts due by Defendant under the Final Judgment

or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. §523(a)(19). If Defendant breaches this agreement, the

Commission may petition the Court to vacate the Final Judgment and restore this action to its

active docket. Nothing in this paragraph affects Defendant’s: (i) testimonial obligations; or (ii)

right to take legal or factual positions in litigation or other legal proceedings in which the

Commission is not a party.

       12.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

                                                  4
Case 1:19-cv-05570-KPF Document 38 Filed 08/20/21 Page 10 of 10
